Citation Nr: 1042820	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea, to 
include as secondary to status post right radical nephrectomy.

2.  Entitlement to a separate evaluation for residuals of a right 
radical nephrectomy, to include discomfort in heavy lifting, 
blood in the urine, pain and weakness.


REPRESENTATION

Appellant represented by:	Gary L. Beaver, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for chronic diarrhea, to 
include as due to status post right radical nephrectomy.

The issue of service connection for residuals of renal cell 
carcinoma, status post right renal nephrectomy, to include 
discomfort in heavy lifting, blood in the urine, pain and 
weakness is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Service connection is in effect for five disabilities, 
including status post right radical nephrectomy.

2.  Diarrhea was first demonstrated many years after service, has 
not been shown to be related to service, and the most probative 
evidence shows it is not related to service, or a service-
connected disability.


CONCLUSION OF LAW

Diarrhea was not incurred in or aggravated by active service, nor 
is it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a March 2006 letter, issued prior to the rating 
decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  Another March 2006 letter 
also advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, private and VA medical records, the report of a VA 
examination, and numerous medical articles submitted by and on 
behalf of the Veteran.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Service-connection may also be established for a disease or 
injury that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  In order to prevail on the 
issue of service connection on a secondary basis, there must be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been granted service connection for renal cell 
carcinoma, status post right radical nephrectomy, evaluated as 30 
percent disabling; tinnitus, evaluated as 10 percent disabling; 
surgical scar, residual of a right radical nephrectomy, evaluated 
as 10 percent disabling; post-traumatic stress disorder, 
evaluated as 10 percent disabling; and for bilateral hearing 
loss, evaluated as noncompensable.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
Veteran underwent a right radical nephrectomy at a private 
facility in November 1986.

On VA examination in April 1988, the Veteran reported he had been 
having five loose stools per day since the surgery.  The 
diagnosis was chronic diarrhea, etiology to be determined.

When he was seen in a VA outpatient treatment clinic in September 
2003, the Veteran reported he had loose stools since the cancer 
surgery.  

In August 2005, the Veteran submitted information from the 
National Cancer Institute that stated in patients being treated 
for cancer, surgery was a conventional method for causing 
diarrhea.

The evidence against the Veteran's claim includes the service 
treatment records and the post service medical evidence.  The 
Veteran has not argued, nor do the service treatment records 
show, that he had diarrhea while in service.  Rather, he asserts 
that it is associated with the radical nephrectomy.  

The Veteran was examined by the VA in June 2006.  The examiner 
noted she reviewed the claims folder and the electronic medical 
records.  The Veteran stated he had occasional nausea, abdominal 
pain and nausea.  It was indicated he was on medication for 
gastroesophageal reflux disease.  The Veteran related he weighed 
140 pounds in 1986, and his current weight was 208 pounds.  The 
diagnoses were subjective complaints of persistent diarrhea, 
without noted weight loss, anemia or positive hemoccult.  It was 
also indicted the Veteran had recently had a colonoscopy without 
evidence of recurrent cancer.  The examiner acknowledged it was 
noted throughout the record that the Veteran had continued to 
complain of loose stools since the right kidney resection.  Since 
she was unable to provide an opinion regarding the etiology of 
diarrhea, she consulted with a VA gastrointestinal specialist.  
He concluded that the change in bowel pattern following the 
nephrectomy was not related to the service-connected surgery as 
the bowel is manipulated daily for general surgical cases without 
residual persistent changes.  

The only evidence supporting the Veteran's claim consists of his 
statements.  The Board notes the only medical opinion of record 
contradicts his allegations.  To the extent that the Veteran 
contends that diarrhea or digestive problems are related to 
service or his service-connected nephrectomy, it is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis or etiology of sleep 
apnea.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  The Board notes the Veteran 
has not provided any medical opinion to support his assertion 
that diarrhea is associated with his right radical nephrectomy.

In addition, although the Veteran submitted medical articles, 
this evidence is general in nature and has not been specifically 
related to the Veteran by a competent medical professional.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  

The Board concludes, therefore, that the medical findings are of 
greater probative value than the Veteran's allegations regarding 
the etiology of diarrhea.  Since the competent evidence fails to 
establish a link between diarrhea and service, or the Veteran's 
service-connected right radical nephrectomy, the preponderance of 
the evidence is against the claim and service connection is 
denied.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  



ORDER

Service connection for diarrhea, to include on a secondary basis, 
is denied.





REMAND

By decision dated August 2007, the Board granted a separate 
evaluation for surgical scar as a residual of the right radical 
nephrectomy.  The Board assigned a 10 percent rating for this, 
and the RO effectuated this determination in a September 2007 
rating decision.  The Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In its 
March 2009 decision, the Court noted the Board had confined its 
consideration of the surgical residuals to the scar.  The Court 
observed that the Veteran claimed his residuals included 
discomfort in doing heavy lifting, blood in the urine, pain and 
weakness, and that such symptoms had not been considered by the 
Board.  It held the Board had a duty to consider such matters as 
they had been raised by the record.  The RO has not had an 
opportunity to address these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate the 
claim for service connection for residuals of 
a right radical nephrectomy, to include 
discomfort in heavy lifting, blood in the 
urine, pain and weakness.  This should 
include furnishing the Veteran with 
appropriate VCAA notice.

2.  Thereafter, if the Veteran submits a 
notice of disagreement, the RO should issue a 
statement of the case addressing this matter.  
The appellant should be afforded the 
appropriate period of time to respond.  This 
issue should be returned to the Board only 
if the Veteran submits a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


